Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant's election without traverse of Group I (claims 6, 28, 30-34, 36, 37, 41, 46-50, 55, 59-61, 64, 65, 68, 75 and 91) but with traverse of SEQ ID NOs: 23, 33 and 57 for VL CDRs1-3 and SEQ ID NOs: 2, 4 and 6 for VH CDRs1-3 and Alzheimer’s disease in the reply filed on April 22, 2022 is acknowledged.  The traversal is on the ground(s) that claim 6 is generic, and upon allowance of a generic claim, applicant is entitled to consideration of additional species.  This is not found persuasive because an application may properly be required to be restricted to one of two or more claimed inventions if they are able to support separate patents and they are either independent (MPEP § 806.04 - § 806.04 (j)) or distinct (MPEP § 806.05 - § 806.05 (i)). The Examiner has shown that the Groups I and II are independent or distinct, and different sequences of SEQ ID NOs: for CDRs 1-3 are independent or distinct for the reasons in the previous Office action (see Paper mailed on November 12, 2021). Furthermore, MPEP § 803 provides that the separate classification (i.e., class and subclass) of distinct inventions is sufficient to establish a prima facie case that the search and examination of the plural inventions would impose a serious burden upon the Examiner; such separate classification was set forth in the Office action mailed November 12, 2021.
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 1-5, 7-29, 35, 37-54, 56-58, 62-63, 66-67, 69-74 and 76-80 are canceled. Claims 6, 30-34, 36, 55, 59-61, 64-65, 68, 75, 81 and 90-91 are pending. Claims 81 and 90 are withdrawn with traverse (filed 4/22/22) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/22/22.
4.	Claims 6, 30-34, 36, 55, 59-61, 64-65, 68, 75, and 91 are under examination with respect to SEQ ID NOs: 23, 33, 57 for VL CDRs1-3 and SEQ ID NOs: 2, 4 and 6 for VH CDRs1-3 in this office action.

Specification
5.	The disclosure is objected to because of the following informalities: The use of the term “ORIGEN” (p. 41, [0143]) or “XENOMOUSETM”, “HUMAB-MOUSE®” or “TC MOUSETM” (p.46, [0159]), “Vectastain” (p. 104, [0428]) , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.
Improper Markush Grouping
6.	Claims 6, 30-34, 36, 55, 59-61, 64-65, 68, 75, and 91 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of different antibodies or antigen-binding fragments that selectively bind to a transferrin receptor (TfR) comprising a heavy chain variable region (VH) and a light chain variable region (VL), wherein the VL comprising different SEQ ID NOs: and variants for LCDR1-3 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The recited alternative species do not share a single structural similarity, as each species of antibodies with different SEQ ID NOs: or variants thereof for LCDRs has a different chemical structure because it comprises different amino acid sequences LCDRs1-3. Each antibody has a different binding activity to different epitopes. Thus, the antibodies do not share a single structural similarity or biological activity. Accordingly, while the different polynucleotides are asserted to have the property of being correlated with a neurological or movement disorder or an altered susceptibility thereto, they do not share a single structural similarity essential to this activity. See MPEP § 706.03(y).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 64 is indefinite because Claim 64 recites the limitation "the binding agent" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim, which renders the claim indefinite because claim 60 only recites one more brain agents and does not recite any binding agent.

	
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 6, 30-34, 36, 55, 59-61, 64-65, 68, 75 and 91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 6, 30-34, 36, 55, 59-61, 64-65, 68, 75, and 91 encompasses a genus of anti-TfR antibody or antigen-binding fragment thereof that comprises a heavy chain variable region (VH) and a light chain variable region (VL), wherein the VL comprises CDRs1-3 (LCDRs1-3) having an amino acid sequence at least 80% identical to recited SEQ ID NOs including SEQ IS NOs: SEQ ID NOs: 23, 33 and 57 and with no defined VH or HCDRs1-3. Claim 30 encompass a genus of monoclonal, chimeric, human, bi-valent antibody, multi-valent, humanized, deimmunized antibody or maxibody, mimetic, conjugate, fusion thereof or a combination thereof. Claim 31 encompass a genus of antigen-binding fragment including tiabody, tetrabody, minibody, bispecific, trispecific Fab or diabody, bispecific diabody or bispecific scFv. Claims 32-33 encompass a genus of antibody or antigen-binding fragment with different binding affinity including 1nM to 5uM or 1-500nM, 50-400nM, 100-300nM, 150-250nM or 175-225nM. Claim 34 encompass a genus of modified antibody or antigen-binding fragment. Claim 55 encompass a genus of bispecific, trispecific or tetraspecific modified antibody or antigen-binding fragment. Claim 60 encompass a genus of one or more brain agents. Claim 64 encompass a genus of fusion protein comprising another protein and a genus of binding agent. Claim 65 encompass a genus of lysosomal enzyme.  
The specification only discloses TFR A07-647 IgG clone, an anti-TFR antibody comprising a heavy chain (HC) encoded and expressed by a modified IgG1 HC pTT vector with an IgG1 constant HC region and O negative IGHV3-23 variable region (SEQ ID NO:116) and a light chain (LC) encoded and expressed by a modified IgG1 LC pTT5 vector with a constant LC region and an anti-TFR variable light chain (VL) (SEQ ID NO:117), binding of anti-human TfR IgG1 antibodies on Raji and Molt4 cells and internalization by Raji cells (see Example 2, Figures 8-9).  However, the specification fails to demonstrate that Applicant is in possession of the claimed genus of anti-TfR antibodies or antigen-binding fragments thereof comprises a VL comprising CDRs1-3 (LCDRs1-3) having an amino acid sequence at least 80% identical to recited SEQ ID NOs including SEQ IS NOs: SEQ ID NOs: 23, 33 and 57 and with no defined VH or HCDRs1-3, and also fails to demonstrate that Applicant is in possession of the claimed the claimed genus of monoclonal, chimeric, human, bi-valent antibody, multi-valent, humanized, deimmunized antibody or maxibody, mimetic, conjugate, fusion thereof or a combination thereof as in claim 30, the claimed genus of antigen-binding fragment including tiabody, tetrabody, minibody, bispecific, trispecific Fab or diabody, bispecific diabody or bispecific scFv as in claim 31, the claimed genus of antibody or antigen-binding fragment with different binding affinity as in claims 32-33, the claimed genus of modified antibody or antigen-binding fragment as in claim 34, the claimed genus of bispecific, trispecific or tetraspecific modified antibody or antigen-binding fragment as in claim 55, the claimed genus of one or more brain agents as in claim 60, the claimed genus of fusion protein comprising another protein and the claimed genus of binding agent as in claim 64 and the claimed genus of lysosomal enzyme as in claim 65 because the claims are not limited to the TFR A07-647 IgG clone, an anti-TFR antibody comprising a HC encoded and expressed by a modified IgG1 HC pTT vector with an IgG1 constant HC region and O negative IGHV3-23 variable region (SEQ ID NO:116) and a LC encoded and expressed by a modified IgG1 LC pTT5 vector with a constant LC region and an anti-TFR VL (SEQ ID NO:117) set forth above but also encompass antibodies and antigen-binding fragments thereof with no structurally and functionally defined sequences and variants thereof, and structurally and functionally undefined brain agents, fusion proteins, other proteins, binding agents and lysosomal enzymes.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming.  
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. Applicant has not disclosed sufficient species for the broad genus of antibodies, variant antibodies, monoclonal/chimeric/ human/bi-valent/multi-valent/humanized/deimmunized antibodies or maxibodies, mimetics, conjugates, fusions thereof, the broad genus of antigen-binding fragments including tiabody, tetrabody, minibody, bispecific, trispecific Fab or diabody, bispecific diabody or bispecific scFv, the broad genus of antibodies or antigen-binding fragments with different binding affinity, the broad genus of modified antibodies or antigen-binding fragments, the broad genus of bispecific, trispecific or tetraspecific modified antibodies or antigen-binding fragments thereof or the broad genus of brain agents, fusion proteins, other proteins, binding agents and the broad genus of lysosomal enzymes. From the specification, it is clear that Applicant is in possession of the TFR A07-647 IgG clone, an anti-TFR antibody comprising a HC encoded and expressed by a modified IgG1 HC pTT vector with an IgG1 constant HC region and O negative IGHV3-23 variable region (SEQ ID NO:116) and a LC encoded and expressed by a modified IgG1 LC pTT5 vector with a constant LC region and an anti-TFR VL (SEQ ID NO:117). However, Applicant is not in possession of other structurally and functionally undefined antibodies and antigen-binding fragments, or variants thereof, or antibodies or antigen-binding fragments with different binding affinity, or structurally and functionally undefined modified antibodies or antigen-binding fragments, bispecific, trispecific or tetraspecific modified antibodies or antigen-binding fragments because the specification fails to provide sufficient description as to what other VH variants are, and what other H/LCDRs variants are and what 20% amino acid sequences within the recited SEQ ID NOs: for LCDRs1-3 can be changed or not changed in order to preserve binding ability of the claimed antibodies or antigen-binding fragments thereof or variants thereof or other recited antibodies or antigen-binding fragments thereof. The specification also fails to provide sufficient description as to what structures or sequences for the claimed fully human antibodies or their corresponding heavy chain, light chain, variable regions, or CDRL/H1-3 are in order to generate human antibodies with the claimed binding ability or features (i.e. specifically binding to TfR) and what sequences can be changed or not changed in order to have the claimed binding ability or features. The specification also fails to provide sufficient description as to what structures or sequences for the claimed brain agents, fusion proteins, other proteins, binding agents and lysosomal enzymes. 
As an initial matter, Applicant has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was also no known or disclosed correlation between the required function (binding to a transferrin receptor (TfR)) and any particular structure or sequence for the VH of the claimed anti-TfR antibody or other recited antibodies or antigen-binding fragments thereof or human antibodies. 
In light of Amgen, Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describing a “fully characterized antigen” for an antibody is no longer adequate on its own to demonstrate possession of the antibody. Based on MPEP§2161.01 and 2163, the USPTO guidance regarding written description requirement of 35 U.S.C.§C112 (a), specifically concerning the written description requirement for claims drawn to antibodies and Federal Circuit decisions, when an antibody is claimed, 35USC112(a) requires adequate written description of the antibody itself. See Amgen 872 F.3d at 1378-79. 
The court of the Federal Circuit also stressed that the “newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. See Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  
Furthermore, based on MPEP 2163(II)(A)(3)(a)(ii), the written description requirement for a claimed genus may be satisfied through description of: i) A representative number of species … or ii)  Disclosure of relevant, identifying characteristics … By functional characteristics coupled with a known or disclosed correlation between function and structure while the specification broadly claims a class of antibodies including bispecific, trispecific, tetraspecific, bivalent, multivalent or modified antibodies or maxiantibody, deimmunized antibody, antibodies with specific binding affinity, or human antibodies or antigen-binding fragments thereof, the specification does not describe a structural and functional relationship or correlation between the claimed genus of antibodies and the TFR A07-647 IgG clone shown in Example 2 and figures 8-9. See Eli Lilly, 119 F.3d at 1566-69. The instant specification fails to support its contention that generating bispecific, trispecific, tetraspecific, bivalent, multivalent or modified antibodies or maxiantibody, deimmunized antibody or human antibodies or antigen-binding fragments thereof with the claimed properties would be straightforward for a person of ordinary skill in the art given the state of human antibody technology. AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014)
Unlike the antibody example cited in the PTO guidelines, therefore, simple possession of the known TfR did not place Applicant in possession of the claimed antibodies including bispecific, trispecific, tetraspecific, bivalent, multivalent or modified antibodies or maxiantibody, deimmunized antibody, antibodies with specific binding affinity, or human antibodies or antigen-binding fragments thereof. What it does demand is that one of skill in the art can “visualize or recognize” the claimed antibodies based on the specification’s disclosure. Eli Lilly, 119 F.3d at 1568. In other words, the specification must demonstrate constructive possession, and the instant specification fails to do so. Ariad, 598 F.3d at 1352. Thus, the actual inventive work of producing bispecific, trispecific, tetraspecific, bivalent, multivalent or modified antibodies or maxiantibody, deimmunized antibody or human antibodies or antigen-binding fragments thereof was left for subsequent inventors to complete. The scope of the Applicant’s right to exclude cannot “overreach the scope of its contribution to the field of art as described in the instant specification.” Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). 
The specification’s general reference to bispecific, trispecific, tetraspecific, bivalent, multivalent or modified antibodies or maxiantibody, deimmunized antibody, antibodies with specific binding affinity, or human antibodies or antigen-binding fragments thereof does not clearly suggest any particular sequences that can be used in order to result in the claimed antibodies or the claimed features. As such, he cannot possibly have possessed the entire genus.
Further, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  MacCallum et al. (J. Mol. Biol.,1996; 262: 732-745) teaches that although CDR3 of the heavy and light chain  dominate, a number of residues outside the standard CDR definitions make antigen contacts (see p. 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  Pascalis et al. (The Journal of Immunology, 2002; 169: 3076-3084) teaches that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.) and that although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site because although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.; Casset et al., BBRC, 2003; 307: 198-205).  Vajdos et al. (J. Mol. Biol. 2002; 320: 415-428) also teaches that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.).  Holm et al.(Mol. Immunol., 2007; 44: 1075-1084) teaches that  although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain was also involved (abstract).  Chen et al. (J. Mol. Bio., 1999; 293: 865-881) teaches that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  Wu et al. (J. Mol. Biol., 1999; 294:151-162) teaches that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation. These references demonstrate that in order to generate an antibody with the claimed binding activity or features, the antibody must comprise all 6 CDRs with defined sequences or structures in order to maintain the claimed antigen binding specificity and affinity. However, no such information is provided by the specification.
It is also known in the art that a single amino acid change can abolish the binding ability of a molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Although many amino acid substitutions are possible in any given protein, the position of where such amino acid substitutions can be made is critical for maintaining the function of a protein; i.e. only certain positions can tolerate conservative substitutions without changing the relationship of three dimensional structure and function of the protein (col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310). Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452). Alaoui-lsmaili teaches that designing a mutein having predictable activities is difficult because of the complexity of the interactions between ligands and receptors (Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507). For example, given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking (see p. 502, right col., 2th paragraph). Further, when multiple mutations are introduced, there is even less predictability because Guo et al. teaches that the effects of mutations on protein function are largely additive (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210). Moreover, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Applicant fails to teach what structures/amino acid sequences are for the claimed variant antibodies comprising at least 80% identity to the recited SEQ ID NOs: including SEQ ID NOs: 23, 33 and 57 for VL CDRs1-3 or bispecific, trispecific, tetraspecific, bivalent, multivalent or modified antibodies or maxiantibody, deimmunized antibody, antibodies with a specific binding affinity, or human antibodies or antigen-binding fragments thereof. Neither the specification nor the prior art teaches what other structurally and functionally undefined variant antibodies are and can possess the claimed biological binding properties as claimed.
Applicant also fails to teach what structures/amino acid sequences are for the claimed genus of brain agents, fusion proteins, other proteins, binding agents and lysosomal enzymes.  Neither the specification nor the prior art teaches what other structurally and functionally undefined brain agents, fusion proteins, other proteins, binding agents and lysosomal enzymes are and can possess the claimed biological binding properties as claimed. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of bispecific, trispecific, tetraspecific, bivalent, multivalent or modified antibodies or maxiantibody, deimmunized antibody, antibodies with a specific binding affinity, or human antibodies or antigen-binding fragments thereof or the claimed genus of brain agents, fusion proteins, other proteins, binding agents and lysosomal enzymes. There is no description of the conserved regions which are critical to the function of the claimed genus. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of other antibodies containing structurally and functionally undefined sequences to the function of the antibodies or brain agents, fusion proteins, other proteins, binding agents and lysosomal enzymes recited in the claims. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to isolate and identify what other antibodies or what brain agents, fusion proteins, other proteins, binding agents and lysosomal enzymes containing structurally and functionally undefined sequences might be.  Since the common characteristics/features of other antibodies or brain agents, fusion proteins, other proteins, binding agents and lysosomal enzymes containing structurally and functionally undefined sequences are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of antibodies or antigen-binding fragments thereof, or the claimed genus of brain agents, fusion proteins, other proteins, binding agents and lysosomal enzymes.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies or antigen-binding fragments thereof, or the claimed genus of brain agents, fusion proteins, other proteins, binding agents and lysosomal enzymes, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed antibodies and pharmaceutical composiitons have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 30-33, 34, 36, 55, 59-61, 64-65, 68, 75 and 91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO2016081640, published May 26, 2016, priority Nov 19, 2014, as in IDS; was also issued as US11008403 on May 18, 2021).
Claims 6, 30-33, 34, 36, 55, 59-61, 64-65, 68, 75 and 91 are drawn to an anti-TfR antibody or antigen-binding fragment thereof that comprises a VH and a VL, wherein the VL comprises a LCDR1 having an amino acid sequence that is at least 80% identical to recited SEQ ID NOs: including SEQ IS NO: 23 or SEQ ID NO:26 or 27 or SEQ ID NO: 13 with recited residues; a LCDR2 having an amino acid sequence that is at least 80% identical to recited SEQ ID NOs: including SEQ IS NO: 33 or SEQ ID NO:32 with recited residues; and a LCDR3 having an amino acid sequence that is at least 80% identical to recited SEQ ID NOs: including SEQ ID NO:57 or SEQ ID NO:47 with recited residues. Dependent claims are directed to monoclonal, chimeric, human, bi-valent antibody, multi-valent, humanized, deimmunized antibody or maxibody, mimetic, conjugate, fusion thereof or a combination thereof (claim 30), antigen-binding fragment including tiabody, tetrabody, minibody, bispecific, trispecific Fab or diabody, bispecific diabody or bispecific scFv (claim 31), an antibody or antigen-binding fragment with different binding affinity including 1nM to 5uM or 1-500nM, 50-400nM, 100-300nM, 150-250nM or 175-225nM (claims 32-33), a modified antibody or antigen-binding fragment (claim 34), IgG, IgA, IgD, IgE or IgM (claim 36), bispecific, trispecific or tetraspecific modified antibody or antigen-binding fragment (claim 55), one or more brain agents (claim 60), further comprising a linker (claim 61), further comprising a fusion protein comprising another protein and a binding agent (claim 64), wherein the fusion protein comprises a lysosomal enzyme (claim 65), capable of crossing the blood-brain barrier (BBB) (claims 59 and 68), and a pharmaceutical composition comprising the claimed antibody or antigen-binding fragment thereof and one or more pharmaceutically acceptable excipients (claim 75), and wherein the LCDR1 having an amino acid sequence of the recited SEQ ID NOs: including SEQ ID NO:23, the LCDR2 having an amino acid sequence of the recited SEQ ID NOs: including SEQ ID NO:33 and the LCDR3 having an amino acid sequence of the recited SEQ ID NOs: including SEQ ID NO:57 (claim 91-(xii)).  
Liu et al. (WO2016081640) teaches an anti-TfR antibody and a novel multi-specific antibody capable of crossing the BBB for diagnosing and treating neurological disease, wherein the anti-TfR antibody comprises a VH and a VL; and wherein the multi-specific antibody comprises a first half antibody comprising a first antigen binding site that binds to TfR, and a second half antibody comprising a second antigen binding site that binds to beta- secretase 1 (BACE1), wherein the anti-TfR arm of the multispecific antibody comprises a VH sequence having at least 95% identical to SEQ ID NO: 7-10, 15-18, 20, 25-28, 108, 114, 120, 126 or 403-404 and a VL sequence having at least 95% identical to SEQ ID NO:4-6, 11-14, 19, 21-24, 105, 111, 117, 123, or 401-402 or comprises a HVR-L3, HVR-H2 and HVR-H3 or a t least one HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2 or HVR-L3, which meets the limitations recited in independent claim 6 and the limitation recited in claim 91-(xii) because the limitation “having an amino acid sequence that is at least 80% identical to SEQ ID NO:…” includes fragments that has at least 80% identity within the fragments within the recited SEQ ID NO: or the limitation “having an amino acid sequence of SEQ ID NO:….” includes fragments within the recited SEQ ID NO: (see the sequence alignment below; p. 12 paragraphs [0024]-[0025]; p.3-17; p. 48-56, paragraphs [00179]-[00204]). 
Liu also teaches monoclonal, chimeric, human, bi-valent antibody, multi-valent, humanized, deimmunized antibody or maxibody, mimetic, conjugate, fusion thereof or a combination thereof as in claim 30 (see p. 6, paragraph [0019]; p. 35-38, paragraphs [00127]-[00135]; p. 66-79, [00231]-[00278]; p. 83-85, paragraphs [00294]-[00302]), antigen-binding fragment including tiabody, tetrabody, minibody, bispecific, trispecific Fab or diabody, bispecific diabody or bispecific scFv as in claim 31 (p. 66-67, paragraphs [00227]-[00230]). Liu also teaches that the anti-TfR antibody or antigen-binding fragment with different binding affinity including 1nM to 5uM or 1-500nM, 50-400nM, 100-300nM, 150-250nM or 175-225nM as in claims 32-33 (see [0098]; p. 62-, paragraphs [00218]-[00220]; or a modified antibody or antigen-binding fragment as in claim 34 or  IgG isforms as in claim 36, bispecific, trispecific or tetraspecific modified antibody or antigen-binding fragment as in claim 55 (see p. 39-40, paragraphs [00137]-[0143]; p. 44, [0158]-[0159]; p. 66-67, paragraphs [00227]-[00230]; p. 66-79, [00231]-[00278])
Liu also teaches that the antibody or antigen-binding fragment further binds to one or more brain agents as in claim 60 because Liu teaches multispecific antibodies biding TfR and others including BACE1 (p. 69-71, paragraphs [00242]-[00246]). Liu also teaches that the antibody or antigen-binding fragment further comprises a linker as in claim 61 (p. 45, paragraph [00164]) or further comprising a fusion protein comprising another protein and a binding agent as in claim 64 or wherein the fusion protein comprises a lysosomal enzyme as in claim 65 (see p. 32-33, paragraph [00118]-[00124], Table A; p.75-81, paragraphs [00263]-[00286]; p. 83-85, paragraphs [00294]-[00302]). Liu also teaches that the antibody or antigen-binding fragment thereof or further binding to brain agents capable of crossing the BBB as in claims 59 and 68 (see p. 2-3, paragraphs [0006]-[0009]). Liu also teaches a pharmaceutical composition comprising the claimed antibody or antigen-binding fragment thereof and one or more pharmaceutically acceptable excipients as in claim 75 (see p. 47, paragraphs [00173]-[00174]). Thus, claims 6, 30-33, 34, 36, 55, 59-61, 64-65, 68, 75 and 91 are anticipated by Liu et al. (WO2016081640). 
The sequence search results disclose as follows:

SEQ ID NO:87
BDA44871
ID   BDA44871 standard; protein; 123 AA.
XX
AC   BDA44871;
XX
DT   14-JUL-2016  (first entry)
XX
DE   Anti-BACE1 protein antibody VH sequence, SEQ ID 250.
XX
KW   Asp2 protein; BACE1 protein; Beta secretase 1; alzheimers disease;
KW   antibody; antibody production; antibody therapy; aspartyl protease 2;
KW   beta-site amyloid precursor protein cleaving enzyme 1;
KW   bispecific antibody; cystic fibrosis; diagnostic test; glaucoma;
KW   heavy chain variable region; huntingtons chorea; immuno-diagnosis;
KW   memapsin 2; membrane-associated aspartic protease 2;
KW   motor neurone disease; muscular dystrophy; neurological disease;
KW   neuroprotective; parkinsons disease; screening; stroke; therapeutic;
KW   tourette syndrome; traumatic brain injury.
XX
OS   Unidentified.
XX
CC PN   WO2016081640-A1.
XX
CC PD   26-MAY-2016.
XX
CC PF   18-NOV-2015; 2015WO-US061402.
XX
PR   19-NOV-2014; 2014US-0081965P.
XX
CC PA   (GETH ) GENENTECH INC.
CC PA   (ADIM-) ADIMAB LLC.
XX
CC PI   Liu Y,  Atwal J,  Chiu CPC,  Watts RJ,  Wu Y,  Krauland E;
CC PI   Feldhaus M,  Zhang Y,  Zuchero JY,  Couch J,  Dennis MS,  Ernst JA;
CC PI   Lazar GA;
XX
DR   WPI; 2016-31842W/37.
XX
CC PT   New multispecific antibody that binds to transferrin receptor and Beta-
CC PT   Site APP-Cleaving Enzyme 1, useful for treating and diagnosing a 
CC PT   neurological disease, e.g. Alzheimer's disease, stroke, traumatic brain 
CC PT   injury and glaucoma.
XX
CC PS   Claim 30; SEQ ID NO 250; 252pp; English.
XX
CC   The present invention relates to a novel multispecific antibody, useful 
CC   for diagnosing and treating neurological disease. The multispecific 
CC   antibody comprises a first half antibody comprising a first antigen 
CC   binding site that binds to transferrin receptor (TfR) and a second half 
CC   antibody comprising a second antigen binding site that binds to beta-
CC   secretase 1 (BACE1, beta-site amyloid precursor protein cleaving enzyme 
CC   1, membrane-associated aspartic protease 2, memapsin 2, aspartyl protease
CC   2, Asp2). The invention further relates to: (1) a nucleic acid encoding 
CC   the multispecific antibody; (2) a host cell comprising the nucleic acid 
CC   or a composition comprising the nucleic acid; (3) a method for producing 
CC   the multispecific antibody; (4) a pharmaceutical formulation comprising 
CC   the multispecific antibody and a pharmaceutical carrier; (5) a method for
CC   treating neurological disease in a subject by administering the 
CC   multispecific antibody; (6) a method for reducing amyloid plaques or 
CC   inhibiting amyloid plaque formation in a subject suffering from, or at 
CC   risk of developing, a neurological disease by administering to the 
CC   subject the multispecific antibody; (7) a method for reducing amyloid-
CC   beta (Abeta) protein in a subject by administering the multispecific 
CC   antibody; (8) a method for diagnosing neurological disease in a subject 
CC   by contacting a biological sample isolated from the subject with the 
CC   multispecific antibody; and (9) a method for determining whether a 
CC   subject is eligible for therapy with an anti-BACE1 antibody by contacting
CC   a biological sample isolated from the subject with the anti-BACE1 
CC   antibody, and detecting whether a complex is formed between the antibody 
CC   and the BACE1 polypeptide, where the presence of a complex between the 
CC   antibody and BACE1 polypeptide is indicative of a subject eligible for 
CC   therapy with an anti-BACE1 antibody. The novel multispecific antibody of 
CC   the invention can be used for diagnosing and treating a neurological 
CC   disorder, e.g., Alzheimer's disease, stroke, traumatic brain injury, 
CC   glaucoma, muscular dystrophy, cystic fibrosis, Parkinson's disease, motor
CC   neuron disease, Huntington's disease, and Tourette's syndrome. The 
CC   present sequence is an anti-BACE1 protein antibody heavy chain variable 
CC   region (VH) sequence, used in the invention for preparing anti-Tfr/BACE1 
CC   bispecific antibody, which is useful for diagnosing and treating 
CC   neurological disease.
XX
SQ   Sequence 123 AA;

  Query Match             91.5%;  Score 583;  DB 23;  Length 123;
  Best Local Similarity   93.5%;  
  Matches  115;  Conservative    1;  Mismatches    5;  Indels    2;  Gaps    1;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGGRDG--YKGYFDYWGQGTLVT 118
              |||||||||||||||||||||||||||||||||||||||   |   ||:|| ||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGAGHGSYVKGWFDPWGQGTLVT 120

Qy        119 VSS 121
              |||
Db        121 VSS 123


SEQ ID NO:33
BDA44842
ID   BDA44842 standard; peptide; 7 AA.
XX
AC   BDA44842;
XX
DT   14-JUL-2016  (first entry)
XX
DE   Anti-BACE1 protein antibody VL CDR2 sequence, SEQ ID 221.
XX
KW   Asp2 protein; BACE1 protein; Beta secretase 1; alzheimers disease;
KW   antibody; antibody production; antibody therapy; aspartyl protease 2;
KW   beta-site amyloid precursor protein cleaving enzyme 1;
KW   bispecific antibody; cystic fibrosis; diagnostic test; glaucoma;
KW   huntingtons chorea; immuno-diagnosis; light chain variable region;
KW   memapsin 2; membrane-associated aspartic protease 2;
KW   motor neurone disease; muscular dystrophy; neurological disease;
KW   neuroprotective; parkinsons disease; screening; stroke; therapeutic;
KW   tourette syndrome; traumatic brain injury.
XX
OS   Unidentified.
XX
CC PN   WO2016081640-A1.
XX
CC PD   26-MAY-2016.
XX
CC PF   18-NOV-2015; 2015WO-US061402.
XX
PR   19-NOV-2014; 2014US-0081965P.
XX
CC PA   (GETH ) GENENTECH INC.
CC PA   (ADIM-) ADIMAB LLC.
XX
CC PI   Liu Y,  Atwal J,  Chiu CPC,  Watts RJ,  Wu Y,  Krauland E;
CC PI   Feldhaus M,  Zhang Y,  Zuchero JY,  Couch J,  Dennis MS,  Ernst JA;
CC PI   Lazar GA;
XX
DR   WPI; 2016-31842W/37.
XX
CC PT   New multispecific antibody that binds to transferrin receptor and Beta-
CC PT   Site APP-Cleaving Enzyme 1, useful for treating and diagnosing a 
CC PT   neurological disease, e.g. Alzheimer's disease, stroke, traumatic brain 
CC PT   injury and glaucoma.
XX
CC PS   Claim 1; SEQ ID NO 221; 252pp; English.
XX
CC   The present invention relates to a novel multispecific antibody, useful 
CC   for diagnosing and treating neurological disease. The multispecific 
CC   antibody comprises a first half antibody comprising a first antigen 
CC   binding site that binds to transferrin receptor (TfR) and a second half 
CC   antibody comprising a second antigen binding site that binds to beta-
CC   secretase 1 (BACE1, beta-site amyloid precursor protein cleaving enzyme 
CC   1, membrane-associated aspartic protease 2, memapsin 2, aspartyl protease
CC   2, Asp2). The invention further relates to: (1) a nucleic acid encoding 
CC   the multispecific antibody; (2) a host cell comprising the nucleic acid 
CC   or a composition comprising the nucleic acid; (3) a method for producing 
CC   the multispecific antibody; (4) a pharmaceutical formulation comprising 
CC   the multispecific antibody and a pharmaceutical carrier; (5) a method for
CC   treating neurological disease in a subject by administering the 
CC   multispecific antibody; (6) a method for reducing amyloid plaques or 
CC   inhibiting amyloid plaque formation in a subject suffering from, or at 
CC   risk of developing, a neurological disease by administering to the 
CC   subject the multispecific antibody; (7) a method for reducing amyloid-
CC   beta (Abeta) protein in a subject by administering the multispecific 
CC   antibody; (8) a method for diagnosing neurological disease in a subject 
CC   by contacting a biological sample isolated from the subject with the 
CC   multispecific antibody; and (9) a method for determining whether a 
CC   subject is eligible for therapy with an anti-BACE1 antibody by contacting
CC   a biological sample isolated from the subject with the anti-BACE1 
CC   antibody, and detecting whether a complex is formed between the antibody 
CC   and the BACE1 polypeptide, where the presence of a complex between the 
CC   antibody and BACE1 polypeptide is indicative of a subject eligible for 
CC   therapy with an anti-BACE1 antibody. The novel multispecific antibody of 
CC   the invention can be used for diagnosing and treating a neurological 
CC   disorder, e.g., Alzheimer's disease, stroke, traumatic brain injury, 
CC   glaucoma, muscular dystrophy, cystic fibrosis, Parkinson's disease, motor
CC   neuron disease, Huntington's disease, and Tourette's syndrome. The 
CC   present sequence is an anti-BACE1 protein antibody light chain variable 
CC   region (VH) complementarity determining region (CDR) 2 sequence, used in 
CC   the invention for preparing anti-Tfr/BACE1 bispecific antibody, which is 
CC   useful for diagnosing and treating neurological disease.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 33;  DB 23;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GASTRAT 7
              |||||||
Db          1 GASTRAT 7

Conclusion

11.	NO CLAIM IS ALLOWED.

Sequence alignment
VH
SEQ ID NO:87	  1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYY  60
SEQ ID NO:2	  1 --------------------------FTFSSYAMS-------------------------   9
SEQ ID NO:4	  1 ------------------------------------------------SAISGSGGSTYY  12 
SEQ ID NO:6	    ------------------------------------------------------------

SEQ ID NO:87	 61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGGRDGYKGYFDYWGQGTLVTVS 120
SEQ ID NO:2	    ------------------------------------------------------------
SEQ ID NO:4	 13 A-----------------------------------------------------------  13
SEQ ID NO:6	  1 -----------------------------------CAKGGRDGYKGYFDYW---------  16

SEQ ID NO:87	121 S----------------------------------------------------------- 121
SEQ ID NO:2	    ------------------------------------------------------------
SEQ ID NO:4	    ------------------------------------------------------------
SEQ ID NO:6	    ------------------------------------------------------------

VL
SEQ ID NO:84	  1 EIVMTQSPATLSVSPGERATLSCRASRSISDYLAWYQQKPGQAPRLLIYGASTRATGIPA 60
SEQ ID NO:23	  1 -----------------------RASRSISDYLA-------------------------- 11
SEQ ID NO:33	  1 -------------------------------------------------GASTRAT----  7
SEQ ID NO:57	    ------------------------------------------------------------

SEQ ID NO:84	 61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQHGSPPFTFGGGTKVEIK 107
SEQ ID NO:23	    -----------------------------------------------
SEQ ID NO:33	    -----------------------------------------------
SEQ ID NO:57	  1 ---------------------------CQQHGSPPFTF---------


VH: 121aa
VL: 107aa
LCDR1:23aax 80%=18.4aa
LCDR2:7aa x 80%=5.6aa
LCDR3:11aax 80%=8.8aa









SEQ ID NO:84/117

    PNG
    media_image1.png
    317
    775
    media_image1.png
    Greyscale

SEQ ID NO:87/116

    PNG
    media_image2.png
    383
    811
    media_image2.png
    Greyscale

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:84
BJG17796
ID   BJG17796 standard; protein; 107 AA.
XX
AC   BJG17796;
XX
DT   10-JUN-2021  (first entry)
XX
DE   Anti-transferrin receptor antibody variable light chain SEQ: 84.
XX
KW   TfR protein; Transferrin receptor protein; antibody therapy; cancer;
KW   central nervous system disease; cytostatic; endocrine disease;
KW   endocrine-gen.; light chain variable region; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; neurological disease;
KW   neuroprotective; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2021076931-A1.
XX
CC PD   22-APR-2021.
XX
CC PF   16-OCT-2020; 2020WO-US056040.
XX
PR   18-OCT-2019; 2019US-0923420P.
XX
CC PA   (CENT-) CENTIVAX INC.
XX
CC PI   Glanville J,  Jones C,  Maurer D,  Youssef S;
XX
DR   WPI; 2021-42070W/039.
XX
CC PT   New antibody being capable of binding to transferrin receptor useful in 
CC PT   binding agent for preparing medicament or pharmaceutical composition for 
CC PT   treating e.g. cerebral palsy, epilepsy, multiple sclerosis or cancer.
XX
CC PS   Disclosure; SEQ ID NO 84; 170pp; English.
XX
CC   The present invention relates to a novel anti-transferrin receptor (TfR) 
CC   antibody or its antigen-binding fragment. The invention claims: (a) one 
CC   or more isolated nucleic acid sequences that encode the anti-TfR antibody
CC   ; (b) one or more isolated vectors comprising one or more nucleic acid 
CC   sequences; (c) a recombinant host cell comprising the isolated nucleic 
CC   acid sequence; (d) a pharmaceutical composition or a medicament 
CC   comprising the anti-TfR antibody; (e) a container comprising the antibody
CC   ; (f) a kit comprising the antibody; and (g) a method for treating a 
CC   neurological disease, a central nervous system (CNS) disease, cancer, a 
CC   metabolic disease, and a neuroendocrine disease, by administering the 
CC   anti-TfR antibody.
XX
SQ   Sequence 107 AA;

  Query Match             100.0%;  Score 553;  DB 33;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSVSPGERATLSCRASRSISDYLAWYQQKPGQAPRLLIYGASTRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSVSPGERATLSCRASRSISDYLAWYQQKPGQAPRLLIYGASTRATGIPA 60

Qy         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQHGSPPFTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQHGSPPFTFGGGTKVEIK 107

BFI10956
ID   BFI10956 standard; protein; 107 AA.
XX
AC   BFI10956;
XX
DT   12-JUL-2018  (first entry)
XX
DE   Anti-factor IX antibody BIIB-9-460 VL region, SEQ ID 213.
XX
KW   Factor IX; antibody; antibody therapy; anticoagulant;
KW   blood clotting disorder; factor ix deficiency; factor viii deficiency;
KW   genetic-disease-gen.; hemorrhage; hemostatic;
KW   light chain variable region; prophylactic to disease; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2018098363-A2.
XX
CC PD   31-MAY-2018.
XX
CC PF   22-NOV-2017; 2017WO-US063135.
XX
PR   23-NOV-2016; 2016US-0425921P.
PR   31-JAN-2017; 2017US-0452809P.
PR   07-JUL-2017; 2017US-0529805P.
PR   16-NOV-2017; 2017US-0587284P.
XX
CC PA   (BIOV-) BIOVERATIV THERAPEUTICS INC.
XX
CC PI   Peters RT,  Leksa N,  Pearse BR,  Kulman J,  Aleman M,  Goodman A;
XX
DR   WPI; 2018-42803R/39.
DR   N-PSDB; BFI10957.
XX
CC PT   New bispecific antibody binding to coagulation factors IX and X, useful 
CC PT   for reducing the frequency or degree of a bleeding episode and for 
CC PT   treating a blood coagulation disorder, e.g. hemophilia.
XX
CC PS   Claim 5; SEQ ID NO 213; 91891992pp; English.
XX
CC   The present invention relates to a novel isolated antibody or its antigen
CC   binding portion specifically binds to activated factor IX (FIXa), useful 
CC   for reducing the frequency or degree of a bleeding episode and for 
CC   treating or preventing a blood coagulation disorder. The isolated 
CC   antibody is useful for promoting FX activation. The blood coagulation 
CC   disorder is hemophilia A or hemophilia B. The present sequence is an anti
CC   -factor IX antibody BIIB-9-460 light chain variable region (VL), where 
CC   the antibody is used in the invention for treating or preventing blood 
CC   coagulation disorder in a subject.
XX
SQ   Sequence 107 AA;

  Query Match             92.6%;  Score 512;  DB 26;  Length 107;
  Best Local Similarity   93.5%;  
  Matches  100;  Conservative    3;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSVSPGERATLSCRASRSISDYLAWYQQKPGQAPRLLIYGASTRATGIPA 60
              ||||||||||||||||||||||||||:|:|  ||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSVSPGERATLSCRASQSVSSNLAWYQQKPGQAPRLLIYGASTRATGIPA 60

Qy         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQHGSPPFTFGGGTKVEIK 107
              ||||||||||||||||||||||||||||||| : |||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQHDNFPFTFGGGTKVEIK 107
BJG17791
ID   BJG17791 standard; protein; 107 AA.
XX
AC   BJG17791;
XX
DT   10-JUN-2021  (first entry)
XX
DE   Anti-transferrin receptor antibody variable light chain SEQ: 74.
XX
KW   TfR protein; Transferrin receptor protein; antibody therapy; cancer;
KW   central nervous system disease; cytostatic; endocrine disease;
KW   endocrine-gen.; light chain variable region; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; neurological disease;
KW   neuroprotective; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2021076931-A1.
XX
CC PD   22-APR-2021.
XX
CC PF   16-OCT-2020; 2020WO-US056040.
XX
PR   18-OCT-2019; 2019US-0923420P.
XX
CC PA   (CENT-) CENTIVAX INC.
XX
CC PI   Glanville J,  Jones C,  Maurer D,  Youssef S;
XX
DR   WPI; 2021-42070W/039.
XX
CC PT   New antibody being capable of binding to transferrin receptor useful in 
CC PT   binding agent for preparing medicament or pharmaceutical composition for 
CC PT   treating e.g. cerebral palsy, epilepsy, multiple sclerosis or cancer.
XX
CC PS   Disclosure; SEQ ID NO 74; 170pp; English.
XX
CC   The present invention relates to a novel anti-transferrin receptor (TfR) 
CC   antibody or its antigen-binding fragment. The invention claims: (a) one 
CC   or more isolated nucleic acid sequences that encode the anti-TfR antibody
CC   ; (b) one or more isolated vectors comprising one or more nucleic acid 
CC   sequences; (c) a recombinant host cell comprising the isolated nucleic 
CC   acid sequence; (d) a pharmaceutical composition or a medicament 
CC   comprising the anti-TfR antibody; (e) a container comprising the antibody
CC   ; (f) a kit comprising the antibody; and (g) a method for treating a 
CC   neurological disease, a central nervous system (CNS) disease, cancer, a 
CC   metabolic disease, and a neuroendocrine disease, by administering the 
CC   anti-TfR antibody.
XX
SQ   Sequence 107 AA;

  Query Match             90.1%;  Score 498;  DB 33;  Length 107;
  Best Local Similarity   91.6%;  
  Matches   98;  Conservative    3;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSVSPGERATLSCRASRSISDYLAWYQQKPGQAPRLLIYGASTRATGIPA 60
              ||||||||||||||||||||||||||||:   ||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSVSPGERATLSCRASRSVGGALAWYQQKPGQAPRLLIYGASTRATGIPA 60

Qy         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQHGSPPFTFGGGTKVEIK 107
              ||||||||||||||||||||||||||||||: | ||||| ||||:||
Db         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQYYSTPFTFGPGTKVDIK 107


AER52437
ID   AER52437 standard; protein; 107 AA.
XX
AC   AER52437;
XX
DT   22-MAR-2007  (first entry)
XX
DE   Human anti-VLA-1 antibody light chain variable region #70.
XX
KW   Antibody therapy; antibody identification; therapeutic; diagnostic;
KW   very late antigen-1; VLA-1; light chain variable region; inflammation;
KW   inflammatory bowel disease; rheumatoid arthritis; asthma;
KW   allergic rhinitis; urticaria; insulin dependent diabetes; uveitis;
KW   retinitis; graft versus host disease; necrotizing fasciitis;
KW   cerebrovascular ischemia; hepatitis; reperfusion injury; osteoarthritis;
KW   osteoporosis; atherosclerosis; cancer; leukemia; multiple myeloma;
KW   multiple sclerosis; antiarthritic; antirheumatic; antiasthmatic;
KW   antiallergic; antipyretic; dermatological; antidiabetic;
KW   antiinflammatory; ophthalmological; immunosuppressive; cerebroprotective;
KW   vasotropic; hepatotropic; virucide; cardiant; osteopathic;
KW   antiarteriosclerotic; neuroprotective; cytostatic; antibody.
XX
OS   Homo sapiens.
XX
CC PN   WO2006124269-A2.
XX
CC PD   23-NOV-2006.
XX
CC PF   04-MAY-2006; 2006WO-US016786.
XX
PR   16-MAY-2005; 2005US-0681846P.
XX
CC PA   (AMGE-) AMGEN FREMONT INC.
XX
CC PI   Kellermann S,  Belouski SS,  Green LL,  Foord O;
XX
DR   WPI; 2007-123382/12.
DR   N-PSDB; AER52436.
XX
CC PT   Novel human antibody or its antigen binding portion that binds to alpha 
CC PT   subunit of very late antigen-1 VLA-1, useful for treating subject 
CC PT   suffering from VLA-1 mediated disorder e.g. inflammatory bowel disease, 
CC PT   asthma.
XX
CC PS   Disclosure; SEQ ID NO 280; 345pp; English.
XX
CC   The invention relates to a human antibody or its antigen binding portion 
CC   that binds to the alpha subunit of the very late antigen-1 (VLA-1) and 
CC   inhibits interaction between VLA-1 and a molecule chosen from collagen 
CC   IV, collagen I and laminin, where the human antibody or its binding 
CC   portion prevents VLA-1 mediated adhesion to collagen IV/inhibiting 
CC   interaction between immobilized collagen IV and the I domain of VLA-1. 
CC   The invention also relates to a method of treating a subject suffering 
CC   from a VLA-1 mediated disorder involving selecting a subject in need of 
CC   treatment for a VLA-1 mediated disorder and administering the human 
CC   monoclonal antibody or its antigen binding portion that specifically 
CC   binds to VLA-1, to the subject, where the antibody inhibits the 
CC   interaction between VLA-1 and collagen IV, the use of the human antibody 
CC   or its antigen binding portion (I) in the preparation of a medicament for
CC   treating a VLA-1 mediated disorder, a method of diagnosing a VLA-1 
CC   mediated disorder involving using the human VLA-1 antibody or its antigen
CC   binding portion to detect the level of VLA-1 in a patient sample, where 
CC   an amount of VLA-1 in the sample that is higher than a predetermined 
CC   amount indicates that the patient is suffering from a VLA-1 mediated 
CC   disorder, and a composition comprising the human antibody or its antigen 
CC   binding portion and a carrier. The human antibody or its antigen binding 
CC   portion is useful for treating a subject suffering from a VLA-1 mediated 
CC   disorder where the VLA-1 mediated disorder is an inflammatory disorder 
CC   such as inflammatory bowel disease, rheumatoid arthritis, asthma, 
CC   hayfever, urticaria, insulin dependent diabetes, uveitis, retinitis, 
CC   graft versus host disease, fasciitis, stroke, hepatitis, reperfusion 
CC   injuries, osteoarthritis, osteoporosis, atherosclerosis, cancer (e.g. 
CC   leukemias and multiple myelomas) or multiple sclerosis. This sequence 
CC   represents a human anti-VLA-1 antibody light chain variable region of the
CC   invention.
XX
SQ   Sequence 107 AA;

  Query Match             91.3%;  Score 505;  DB 10;  Length 107;
  Best Local Similarity   91.6%;  
  Matches   98;  Conservative    5;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSVSPGERATLSCRASRSISDYLAWYQQKPGQAPRLLIYGASTRATGIPA 60
              ||||||||||||||||||||||||||:|:| :||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSVSPGERATLSCRASQSVSSHLAWYQQKPGQAPRLLIYGASTRATGIPA 60

Qy         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQHGSPPFTFGGGTKVEIK 107
              ||||||||||||||||||||||||||||||: : | |||||||||||
Db         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQYNNWPLTFGGGTKVEIK 107


SEQ ID NO:87
BJG17799
ID   BJG17799 standard; protein; 121 AA.
XX
AC   BJG17799;
XX
DT   10-JUN-2021  (first entry)
XX
DE   Anti-transferrin receptor antibody variable heavy chain SEQ: 87.
XX
KW   TfR protein; Transferrin receptor protein; antibody therapy; cancer;
KW   central nervous system disease; cytostatic; endocrine disease;
KW   endocrine-gen.; heavy chain variable region; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; neurological disease;
KW   neuroprotective; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2021076931-A1.
XX
CC PD   22-APR-2021.
XX
CC PF   16-OCT-2020; 2020WO-US056040.
XX
PR   18-OCT-2019; 2019US-0923420P.
XX
CC PA   (CENT-) CENTIVAX INC.
XX
CC PI   Glanville J,  Jones C,  Maurer D,  Youssef S;
XX
DR   WPI; 2021-42070W/039.
XX
CC PT   New antibody being capable of binding to transferrin receptor useful in 
CC PT   binding agent for preparing medicament or pharmaceutical composition for 
CC PT   treating e.g. cerebral palsy, epilepsy, multiple sclerosis or cancer.
XX
CC PS   Disclosure; SEQ ID NO 87; 170pp; English.
XX
CC   The present invention relates to a novel anti-transferrin receptor (TfR) 
CC   antibody or its antigen-binding fragment. The invention claims: (a) one 
CC   or more isolated nucleic acid sequences that encode the anti-TfR antibody
CC   ; (b) one or more isolated vectors comprising one or more nucleic acid 
CC   sequences; (c) a recombinant host cell comprising the isolated nucleic 
CC   acid sequence; (d) a pharmaceutical composition or a medicament 
CC   comprising the anti-TfR antibody; (e) a container comprising the antibody
CC   ; (f) a kit comprising the antibody; and (g) a method for treating a 
CC   neurological disease, a central nervous system (CNS) disease, cancer, a 
CC   metabolic disease, and a neuroendocrine disease, by administering the 
CC   anti-TfR antibody.
XX
SQ   Sequence 121 AA;

  Query Match             100.0%;  Score 637;  DB 33;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGGRDGYKGYFDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGGRDGYKGYFDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121
BDA44871
ID   BDA44871 standard; protein; 123 AA.
XX
AC   BDA44871;
XX
DT   14-JUL-2016  (first entry)
XX
DE   Anti-BACE1 protein antibody VH sequence, SEQ ID 250.
XX
KW   Asp2 protein; BACE1 protein; Beta secretase 1; alzheimers disease;
KW   antibody; antibody production; antibody therapy; aspartyl protease 2;
KW   beta-site amyloid precursor protein cleaving enzyme 1;
KW   bispecific antibody; cystic fibrosis; diagnostic test; glaucoma;
KW   heavy chain variable region; huntingtons chorea; immuno-diagnosis;
KW   memapsin 2; membrane-associated aspartic protease 2;
KW   motor neurone disease; muscular dystrophy; neurological disease;
KW   neuroprotective; parkinsons disease; screening; stroke; therapeutic;
KW   tourette syndrome; traumatic brain injury.
XX
OS   Unidentified.
XX
CC PN   WO2016081640-A1.
XX
CC PD   26-MAY-2016.
XX
CC PF   18-NOV-2015; 2015WO-US061402.
XX
PR   19-NOV-2014; 2014US-0081965P.
XX
CC PA   (GETH ) GENENTECH INC.
CC PA   (ADIM-) ADIMAB LLC.
XX
CC PI   Liu Y,  Atwal J,  Chiu CPC,  Watts RJ,  Wu Y,  Krauland E;
CC PI   Feldhaus M,  Zhang Y,  Zuchero JY,  Couch J,  Dennis MS,  Ernst JA;
CC PI   Lazar GA;
XX
DR   WPI; 2016-31842W/37.
XX
CC PT   New multispecific antibody that binds to transferrin receptor and Beta-
CC PT   Site APP-Cleaving Enzyme 1, useful for treating and diagnosing a 
CC PT   neurological disease, e.g. Alzheimer's disease, stroke, traumatic brain 
CC PT   injury and glaucoma.
XX
CC PS   Claim 30; SEQ ID NO 250; 252pp; English.
XX
CC   The present invention relates to a novel multispecific antibody, useful 
CC   for diagnosing and treating neurological disease. The multispecific 
CC   antibody comprises a first half antibody comprising a first antigen 
CC   binding site that binds to transferrin receptor (TfR) and a second half 
CC   antibody comprising a second antigen binding site that binds to beta-
CC   secretase 1 (BACE1, beta-site amyloid precursor protein cleaving enzyme 
CC   1, membrane-associated aspartic protease 2, memapsin 2, aspartyl protease
CC   2, Asp2). The invention further relates to: (1) a nucleic acid encoding 
CC   the multispecific antibody; (2) a host cell comprising the nucleic acid 
CC   or a composition comprising the nucleic acid; (3) a method for producing 
CC   the multispecific antibody; (4) a pharmaceutical formulation comprising 
CC   the multispecific antibody and a pharmaceutical carrier; (5) a method for
CC   treating neurological disease in a subject by administering the 
CC   multispecific antibody; (6) a method for reducing amyloid plaques or 
CC   inhibiting amyloid plaque formation in a subject suffering from, or at 
CC   risk of developing, a neurological disease by administering to the 
CC   subject the multispecific antibody; (7) a method for reducing amyloid-
CC   beta (Abeta) protein in a subject by administering the multispecific 
CC   antibody; (8) a method for diagnosing neurological disease in a subject 
CC   by contacting a biological sample isolated from the subject with the 
CC   multispecific antibody; and (9) a method for determining whether a 
CC   subject is eligible for therapy with an anti-BACE1 antibody by contacting
CC   a biological sample isolated from the subject with the anti-BACE1 
CC   antibody, and detecting whether a complex is formed between the antibody 
CC   and the BACE1 polypeptide, where the presence of a complex between the 
CC   antibody and BACE1 polypeptide is indicative of a subject eligible for 
CC   therapy with an anti-BACE1 antibody. The novel multispecific antibody of 
CC   the invention can be used for diagnosing and treating a neurological 
CC   disorder, e.g., Alzheimer's disease, stroke, traumatic brain injury, 
CC   glaucoma, muscular dystrophy, cystic fibrosis, Parkinson's disease, motor
CC   neuron disease, Huntington's disease, and Tourette's syndrome. The 
CC   present sequence is an anti-BACE1 protein antibody heavy chain variable 
CC   region (VH) sequence, used in the invention for preparing anti-Tfr/BACE1 
CC   bispecific antibody, which is useful for diagnosing and treating 
CC   neurological disease.
XX
SQ   Sequence 123 AA;

  Query Match             91.5%;  Score 583;  DB 23;  Length 123;
  Best Local Similarity   93.5%;  
  Matches  115;  Conservative    1;  Mismatches    5;  Indels    2;  Gaps    1;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGGRDG--YKGYFDYWGQGTLVT 118
              |||||||||||||||||||||||||||||||||||||||   |   ||:|| ||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGAGHGSYVKGWFDPWGQGTLVT 120

Qy        119 VSS 121
              |||
Db        121 VSS 123

SEQ ID NO:23
BJG17744
ID   BJG17744 standard; peptide; 11 AA.
XX
AC   BJG17744;
XX
DT   10-JUN-2021  (first entry)
XX
DE   Anti-transferrin receptor antibody light chain CDR2 peptide SEQ: 23.
XX
KW   TfR protein; Transferrin receptor protein; antibody therapy; cancer;
KW   central nervous system disease; cytostatic; endocrine disease;
KW   endocrine-gen.; heavy chain variable region; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; neurological disease;
KW   neuroprotective; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2021076931-A1.
XX
CC PD   22-APR-2021.
XX
CC PF   16-OCT-2020; 2020WO-US056040.
XX
PR   18-OCT-2019; 2019US-0923420P.
XX
CC PA   (CENT-) CENTIVAX INC.
XX
CC PI   Glanville J,  Jones C,  Maurer D,  Youssef S;
XX
DR   WPI; 2021-42070W/039.
XX
CC PT   New antibody being capable of binding to transferrin receptor useful in 
CC PT   binding agent for preparing medicament or pharmaceutical composition for 
CC PT   treating e.g. cerebral palsy, epilepsy, multiple sclerosis or cancer.
XX
CC PS   Claim 2; SEQ ID NO 23; 170pp; English.
XX
CC   The present invention relates to a novel anti-transferrin receptor (TfR) 
CC   antibody or its antigen-binding fragment. The invention claims: (a) one 
CC   or more isolated nucleic acid sequences that encode the anti-TfR antibody
CC   ; (b) one or more isolated vectors comprising one or more nucleic acid 
CC   sequences; (c) a recombinant host cell comprising the isolated nucleic 
CC   acid sequence; (d) a pharmaceutical composition or a medicament 
CC   comprising the anti-TfR antibody; (e) a container comprising the antibody
CC   ; (f) a kit comprising the antibody; and (g) a method for treating a 
CC   neurological disease, a central nervous system (CNS) disease, cancer, a 
CC   metabolic disease, and a neuroendocrine disease, by administering the 
CC   anti-TfR antibody.
XX
SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 51;  DB 33;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RASRSISDYLA 11
              |||||||||||
Db          1 RASRSISDYLA 11

BJG17796
ID   BJG17796 standard; protein; 107 AA.
XX
AC   BJG17796;
XX
DT   10-JUN-2021  (first entry)
XX
DE   Anti-transferrin receptor antibody variable light chain SEQ: 84.
XX
KW   TfR protein; Transferrin receptor protein; antibody therapy; cancer;
KW   central nervous system disease; cytostatic; endocrine disease;
KW   endocrine-gen.; light chain variable region; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; neurological disease;
KW   neuroprotective; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2021076931-A1.
XX
CC PD   22-APR-2021.
XX
CC PF   16-OCT-2020; 2020WO-US056040.
XX
PR   18-OCT-2019; 2019US-0923420P.
XX
CC PA   (CENT-) CENTIVAX INC.
XX
CC PI   Glanville J,  Jones C,  Maurer D,  Youssef S;
XX
DR   WPI; 2021-42070W/039.
XX
CC PT   New antibody being capable of binding to transferrin receptor useful in 
CC PT   binding agent for preparing medicament or pharmaceutical composition for 
CC PT   treating e.g. cerebral palsy, epilepsy, multiple sclerosis or cancer.
XX
CC PS   Disclosure; SEQ ID NO 84; 170pp; English.
XX
CC   The present invention relates to a novel anti-transferrin receptor (TfR) 
CC   antibody or its antigen-binding fragment. The invention claims: (a) one 
CC   or more isolated nucleic acid sequences that encode the anti-TfR antibody
CC   ; (b) one or more isolated vectors comprising one or more nucleic acid 
CC   sequences; (c) a recombinant host cell comprising the isolated nucleic 
CC   acid sequence; (d) a pharmaceutical composition or a medicament 
CC   comprising the anti-TfR antibody; (e) a container comprising the antibody
CC   ; (f) a kit comprising the antibody; and (g) a method for treating a 
CC   neurological disease, a central nervous system (CNS) disease, cancer, a 
CC   metabolic disease, and a neuroendocrine disease, by administering the 
CC   anti-TfR antibody.
XX
SQ   Sequence 107 AA;

  Query Match             100.0%;  Score 51;  DB 33;  Length 107;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RASRSISDYLA 11
              |||||||||||
Db         24 RASRSISDYLA 34

AZR57977
ID   AZR57977 standard; peptide; 11 AA.
XX
AC   AZR57977;
XX
DT   16-FEB-2012  (first entry)
XX
DE   Anti-WISE Mus musculus antibody light chain variable CDR1, SEQ ID 197.
XX
KW   SOSTDC1; Sclerostin domain containing protein 1; USAG1; WISE; antibody;
KW   antibody therapy; antiinflammatory; fibrosis; genitourinary disease;
KW   inflammatory disease; injury; light chain variable region; lung disease;
KW   metabolic-gen.; nephrotropic; prophylactic to disease; proteinuria;
KW   pulmonary fibrosis; renal disease; renal fibrosis; respiratory disease;
KW   respiratory-gen.; therapeutic; uropathic; vulnerary.
XX
OS   Mus musculus.
XX
CC PN   US2012003237-A1.
XX
CC PD   05-JAN-2012.
XX
CC PF   15-SEP-2011; 2011US-00233983.
XX
PR   21-NOV-2007; 2007US-0004037P.
PR   21-NOV-2008; 2008US-00275850.
XX
CC PA   (AMGE ) AMGEN INC.
XX
CC PI   Qian X,  Graham K,  Shimamoto G,  Tipton BS,  Tsai M,  Winters AG;
CC PI   Zhang L;
XX
DR   WPI; 2012-A35657/05.
XX
CC PT   New isolated antibody or its fragment that cross blocks binding of 
CC PT   antibody (Ab) to human Wnt modulator in surface ectoderm (WISE) and/or is
CC PT   cross-blocked from binding to human WISE by Ab having heavy chain, used 
CC PT   to treat e.g. fibrosis.
XX
CC PS   Disclosure; SEQ ID NO 197; 183pp; English.
XX
CC   The present invention relates to an isolated antibody or fragment that 
CC   cross blocks the binding of at least one of antibody (Ab) comprising Ab-
CC   A, Ab-C, Ab-E, Ab-P, Ab-T, Ab-U, Ab-V, and Ab-W to human WISE (USAG-1, 
CC   SOSTDC1) and/or is cross-blocked from binding to human WISE by at least 
CC   one of the antibodies Ab-A, Ab-C, Ab-E, Ab-P, Ab-T, Ab-U, Ab-V, and Ab-W,
CC   comprising a heavy chain having sequences of SEQ ID NO:16 (see AZR57796),
CC   SEQ ID NO:52 (see AZR57832) or SEQ ID NO:272 (see AZR58052). The 
CC   invention also includes: (1) a method of treating fibrosis and 
CC   proteinuria comprising administering the antibody; (2) a pharmaceutical 
CC   composition comprising the antibody; and (3) the antibody or fragment in 
CC   combination with one or more of a pharmaceutically acceptable excipient, 
CC   diluent or carrier and conjugated to at least one of Fc, polyethylene 
CC   glycol (PEG), albumin, and transferrin. The antibodies and pharmaceutical
CC   composition of the invention are useful for treating, reducing and/or 
CC   preventing fibrosis, proteinuria, kidney and lung fibrosis, lung disease,
CC   kidney disease, and/or injury, where the fibrosis is associated with 
CC   renal dysfunction e.g., end stage renal disease, chronic renal disease, 
CC   immunoglobulin A nephropathy, Bartter s syndrome, Gitelman syndrome, 
CC   nephrolithiasis, renal amyloidosis, hypertension, primary aldosteronism, 
CC   Addison's disease; renal failure, glomerulonephritis and chronic 
CC   glomerulonephritis including tubulointerstitial nephritis, cystic 
CC   disorders of the kidney and dysplastic malformations including polycystic
CC   disease, renal dysplasia, and cortical or medullary cysts, inherited 
CC   polycystic renal diseases (PRD) including recessive and autosomal 
CC   dominant PRD, medullary cystic disease; medullary sponge kidney and 
CC   tubular dysplasia, Alport syndrome, non-renal cancers which affect renal 
CC   physiology, including bronchogenic tumors of the lungs or tumors of the 
CC   basal region of the brain; multiple myeloma, adenocarcinomas of the 
CC   kidney, metastatic renal carcinoma, and nephrotoxic disorders. The 
CC   present sequence is an anti-WISE Mus musculus antibody light chain 
CC   variable complementarity determining region 1 (CDR1), which may be used 
CC   in an exemplification for treating the above-mentioned diseases.
XX
SQ   Sequence 11 AA;

  Query Match             84.3%;  Score 43;  DB 19;  Length 11;
  Best Local Similarity   90.0%;  
  Matches    9;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RASRSISDYL 10
              |||:||||||
Db          1 RASQSISDYL 10

SEQ ID NO:33
BDA44842
ID   BDA44842 standard; peptide; 7 AA.
XX
AC   BDA44842;
XX
DT   14-JUL-2016  (first entry)
XX
DE   Anti-BACE1 protein antibody VL CDR2 sequence, SEQ ID 221.
XX
KW   Asp2 protein; BACE1 protein; Beta secretase 1; alzheimers disease;
KW   antibody; antibody production; antibody therapy; aspartyl protease 2;
KW   beta-site amyloid precursor protein cleaving enzyme 1;
KW   bispecific antibody; cystic fibrosis; diagnostic test; glaucoma;
KW   huntingtons chorea; immuno-diagnosis; light chain variable region;
KW   memapsin 2; membrane-associated aspartic protease 2;
KW   motor neurone disease; muscular dystrophy; neurological disease;
KW   neuroprotective; parkinsons disease; screening; stroke; therapeutic;
KW   tourette syndrome; traumatic brain injury.
XX
OS   Unidentified.
XX
CC PN   WO2016081640-A1.
XX
CC PD   26-MAY-2016.
XX
CC PF   18-NOV-2015; 2015WO-US061402.
XX
PR   19-NOV-2014; 2014US-0081965P.
XX
CC PA   (GETH ) GENENTECH INC.
CC PA   (ADIM-) ADIMAB LLC.
XX
CC PI   Liu Y,  Atwal J,  Chiu CPC,  Watts RJ,  Wu Y,  Krauland E;
CC PI   Feldhaus M,  Zhang Y,  Zuchero JY,  Couch J,  Dennis MS,  Ernst JA;
CC PI   Lazar GA;
XX
DR   WPI; 2016-31842W/37.
XX
CC PT   New multispecific antibody that binds to transferrin receptor and Beta-
CC PT   Site APP-Cleaving Enzyme 1, useful for treating and diagnosing a 
CC PT   neurological disease, e.g. Alzheimer's disease, stroke, traumatic brain 
CC PT   injury and glaucoma.
XX
CC PS   Claim 1; SEQ ID NO 221; 252pp; English.
XX
CC   The present invention relates to a novel multispecific antibody, useful 
CC   for diagnosing and treating neurological disease. The multispecific 
CC   antibody comprises a first half antibody comprising a first antigen 
CC   binding site that binds to transferrin receptor (TfR) and a second half 
CC   antibody comprising a second antigen binding site that binds to beta-
CC   secretase 1 (BACE1, beta-site amyloid precursor protein cleaving enzyme 
CC   1, membrane-associated aspartic protease 2, memapsin 2, aspartyl protease
CC   2, Asp2). The invention further relates to: (1) a nucleic acid encoding 
CC   the multispecific antibody; (2) a host cell comprising the nucleic acid 
CC   or a composition comprising the nucleic acid; (3) a method for producing 
CC   the multispecific antibody; (4) a pharmaceutical formulation comprising 
CC   the multispecific antibody and a pharmaceutical carrier; (5) a method for
CC   treating neurological disease in a subject by administering the 
CC   multispecific antibody; (6) a method for reducing amyloid plaques or 
CC   inhibiting amyloid plaque formation in a subject suffering from, or at 
CC   risk of developing, a neurological disease by administering to the 
CC   subject the multispecific antibody; (7) a method for reducing amyloid-
CC   beta (Abeta) protein in a subject by administering the multispecific 
CC   antibody; (8) a method for diagnosing neurological disease in a subject 
CC   by contacting a biological sample isolated from the subject with the 
CC   multispecific antibody; and (9) a method for determining whether a 
CC   subject is eligible for therapy with an anti-BACE1 antibody by contacting
CC   a biological sample isolated from the subject with the anti-BACE1 
CC   antibody, and detecting whether a complex is formed between the antibody 
CC   and the BACE1 polypeptide, where the presence of a complex between the 
CC   antibody and BACE1 polypeptide is indicative of a subject eligible for 
CC   therapy with an anti-BACE1 antibody. The novel multispecific antibody of 
CC   the invention can be used for diagnosing and treating a neurological 
CC   disorder, e.g., Alzheimer's disease, stroke, traumatic brain injury, 
CC   glaucoma, muscular dystrophy, cystic fibrosis, Parkinson's disease, motor
CC   neuron disease, Huntington's disease, and Tourette's syndrome. The 
CC   present sequence is an anti-BACE1 protein antibody light chain variable 
CC   region (VH) complementarity determining region (CDR) 2 sequence, used in 
CC   the invention for preparing anti-Tfr/BACE1 bispecific antibody, which is 
CC   useful for diagnosing and treating neurological disease.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 33;  DB 23;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GASTRAT 7
              |||||||
Db          1 GASTRAT 7

AZR58042
ID   AZR58042 standard; peptide; 7 AA.
XX
AC   AZR58042;
XX
DT   16-FEB-2012  (first entry)
XX
DE   Anti-WISE Mus musculus antibody light chain variable CDR2, SEQ ID 262.
XX
KW   SOSTDC1; Sclerostin domain containing protein 1; USAG1; WISE; antibody;
KW   antibody therapy; antiinflammatory; fibrosis; genitourinary disease;
KW   inflammatory disease; injury; light chain variable region; lung disease;
KW   metabolic-gen.; nephrotropic; prophylactic to disease; proteinuria;
KW   pulmonary fibrosis; renal disease; renal fibrosis; respiratory disease;
KW   respiratory-gen.; therapeutic; uropathic; vulnerary.
XX
OS   Mus musculus.
XX
CC PN   US2012003237-A1.
XX
CC PD   05-JAN-2012.
XX
CC PF   15-SEP-2011; 2011US-00233983.
XX
PR   21-NOV-2007; 2007US-0004037P.
PR   21-NOV-2008; 2008US-00275850.
XX
CC PA   (AMGE ) AMGEN INC.
XX
CC PI   Qian X,  Graham K,  Shimamoto G,  Tipton BS,  Tsai M,  Winters AG;
CC PI   Zhang L;
XX
DR   WPI; 2012-A35657/05.
XX
CC PT   New isolated antibody or its fragment that cross blocks binding of 
CC PT   antibody (Ab) to human Wnt modulator in surface ectoderm (WISE) and/or is
CC PT   cross-blocked from binding to human WISE by Ab having heavy chain, used 
CC PT   to treat e.g. fibrosis.
XX
CC PS   Disclosure; SEQ ID NO 244; 183pp; English.
XX
CC   The present invention relates to an isolated antibody or fragment that 
CC   cross blocks the binding of at least one of antibody (Ab) comprising Ab-
CC   A, Ab-C, Ab-E, Ab-P, Ab-T, Ab-U, Ab-V, and Ab-W to human WISE (USAG-1, 
CC   SOSTDC1) and/or is cross-blocked from binding to human WISE by at least 
CC   one of the antibodies Ab-A, Ab-C, Ab-E, Ab-P, Ab-T, Ab-U, Ab-V, and Ab-W,
CC   comprising a heavy chain having sequences of SEQ ID NO:16 (see AZR57796),
CC   SEQ ID NO:52 (see AZR57832) or SEQ ID NO:272 (see AZR58052). The 
CC   invention also includes: (1) a method of treating fibrosis and 
CC   proteinuria comprising administering the antibody; (2) a pharmaceutical 
CC   composition comprising the antibody; and (3) the antibody or fragment in 
CC   combination with one or more of a pharmaceutically acceptable excipient, 
CC   diluent or carrier and conjugated to at least one of Fc, polyethylene 
CC   glycol (PEG), albumin, and transferrin. The antibodies and pharmaceutical
CC   composition of the invention are useful for treating, reducing and/or 
CC   preventing fibrosis, proteinuria, kidney and lung fibrosis, lung disease,
CC   kidney disease, and/or injury, where the fibrosis is associated with 
CC   renal dysfunction e.g., end stage renal disease, chronic renal disease, 
CC   immunoglobulin A nephropathy, Bartter s syndrome, Gitelman syndrome, 
CC   nephrolithiasis, renal amyloidosis, hypertension, primary aldosteronism, 
CC   Addison's disease; renal failure, glomerulonephritis and chronic 
CC   glomerulonephritis including tubulointerstitial nephritis, cystic 
CC   disorders of the kidney and dysplastic malformations including polycystic
CC   disease, renal dysplasia, and cortical or medullary cysts, inherited 
CC   polycystic renal diseases (PRD) including recessive and autosomal 
CC   dominant PRD, medullary cystic disease; medullary sponge kidney and 
CC   tubular dysplasia, Alport syndrome, non-renal cancers which affect renal 
CC   physiology, including bronchogenic tumors of the lungs or tumors of the 
CC   basal region of the brain; multiple myeloma, adenocarcinomas of the 
CC   kidney, metastatic renal carcinoma, and nephrotoxic disorders. The 
CC   present sequence is an anti-WISE Mus musculus antibody light chain 
CC   variable complementarity determining region 2 (CDR2), which may be used 
CC   in an exemplification for treating the above-mentioned diseases.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 33;  DB 19;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GASTRAT 7
              |||||||
Db          1 GASTRAT 7

SEQ ID NO:57
BJG17778
ID   BJG17778 standard; peptide; 11 AA.
XX
AC   BJG17778;
XX
DT   10-JUN-2021  (first entry)
XX
DE   Anti-transferrin receptor antibody light chain CDR3 peptide SEQ: 57.
XX
KW   TfR protein; Transferrin receptor protein; antibody therapy; cancer;
KW   central nervous system disease; cytostatic; endocrine disease;
KW   endocrine-gen.; light chain variable region; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; neurological disease;
KW   neuroprotective; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2021076931-A1.
XX
CC PD   22-APR-2021.
XX
CC PF   16-OCT-2020; 2020WO-US056040.
XX
PR   18-OCT-2019; 2019US-0923420P.
XX
CC PA   (CENT-) CENTIVAX INC.
XX
CC PI   Glanville J,  Jones C,  Maurer D,  Youssef S;
XX
DR   WPI; 2021-42070W/039.
XX
CC PT   New antibody being capable of binding to transferrin receptor useful in 
CC PT   binding agent for preparing medicament or pharmaceutical composition for 
CC PT   treating e.g. cerebral palsy, epilepsy, multiple sclerosis or cancer.
XX
CC PS   Claim 1; SEQ ID NO 57; 170pp; English.
XX
CC   The present invention relates to a novel anti-transferrin receptor (TfR) 
CC   antibody or its antigen-binding fragment. The invention claims: (a) one 
CC   or more isolated nucleic acid sequences that encode the anti-TfR antibody
CC   ; (b) one or more isolated vectors comprising one or more nucleic acid 
CC   sequences; (c) a recombinant host cell comprising the isolated nucleic 
CC   acid sequence; (d) a pharmaceutical composition or a medicament 
CC   comprising the anti-TfR antibody; (e) a container comprising the antibody
CC   ; (f) a kit comprising the antibody; and (g) a method for treating a 
CC   neurological disease, a central nervous system (CNS) disease, cancer, a 
CC   metabolic disease, and a neuroendocrine disease, by administering the 
CC   anti-TfR antibody.
XX
SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 68;  DB 33;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CQQHGSPPFTF 11
              |||||||||||
Db          1 CQQHGSPPFTF 11

BJG17796
ID   BJG17796 standard; protein; 107 AA.
XX
AC   BJG17796;
XX
DT   10-JUN-2021  (first entry)
XX
DE   Anti-transferrin receptor antibody variable light chain SEQ: 84.
XX
KW   TfR protein; Transferrin receptor protein; antibody therapy; cancer;
KW   central nervous system disease; cytostatic; endocrine disease;
KW   endocrine-gen.; light chain variable region; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; neurological disease;
KW   neuroprotective; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2021076931-A1.
XX
CC PD   22-APR-2021.
XX
CC PF   16-OCT-2020; 2020WO-US056040.
XX
PR   18-OCT-2019; 2019US-0923420P.
XX
CC PA   (CENT-) CENTIVAX INC.
XX
CC PI   Glanville J,  Jones C,  Maurer D,  Youssef S;
XX
DR   WPI; 2021-42070W/039.
XX
CC PT   New antibody being capable of binding to transferrin receptor useful in 
CC PT   binding agent for preparing medicament or pharmaceutical composition for 
CC PT   treating e.g. cerebral palsy, epilepsy, multiple sclerosis or cancer.
XX
CC PS   Disclosure; SEQ ID NO 84; 170pp; English.
XX
CC   The present invention relates to a novel anti-transferrin receptor (TfR) 
CC   antibody or its antigen-binding fragment. The invention claims: (a) one 
CC   or more isolated nucleic acid sequences that encode the anti-TfR antibody
CC   ; (b) one or more isolated vectors comprising one or more nucleic acid 
CC   sequences; (c) a recombinant host cell comprising the isolated nucleic 
CC   acid sequence; (d) a pharmaceutical composition or a medicament 
CC   comprising the anti-TfR antibody; (e) a container comprising the antibody
CC   ; (f) a kit comprising the antibody; and (g) a method for treating a 
CC   neurological disease, a central nervous system (CNS) disease, cancer, a 
CC   metabolic disease, and a neuroendocrine disease, by administering the 
CC   anti-TfR antibody.
XX
SQ   Sequence 107 AA;

  Query Match             100.0%;  Score 68;  DB 33;  Length 107;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CQQHGSPPFTF 11
              |||||||||||
Db         88 CQQHGSPPFTF 98


SEQ ID NO:2
BDA44772
ID   BDA44772 standard; peptide; 9 AA.
XX
AC   BDA44772;
XX
DT   14-JUL-2016  (first entry)
XX
DE   Anti-BACE1 protein antibody VH CDR1 sequence, SEQ ID 151.
XX
KW   Asp2 protein; BACE1 protein; Beta secretase 1; alzheimers disease;
KW   antibody; antibody production; antibody therapy; aspartyl protease 2;
KW   beta-site amyloid precursor protein cleaving enzyme 1;
KW   bispecific antibody; cystic fibrosis; diagnostic test; glaucoma;
KW   heavy chain variable region; huntingtons chorea; immuno-diagnosis;
KW   memapsin 2; membrane-associated aspartic protease 2;
KW   motor neurone disease; muscular dystrophy; neurological disease;
KW   neuroprotective; parkinsons disease; screening; stroke; therapeutic;
KW   tourette syndrome; traumatic brain injury.
XX
OS   Unidentified.
XX
CC PN   WO2016081640-A1.
XX
CC PD   26-MAY-2016.
XX
CC PF   18-NOV-2015; 2015WO-US061402.
XX
PR   19-NOV-2014; 2014US-0081965P.
XX
CC PA   (GETH ) GENENTECH INC.
CC PA   (ADIM-) ADIMAB LLC.
XX
CC PI   Liu Y,  Atwal J,  Chiu CPC,  Watts RJ,  Wu Y,  Krauland E;
CC PI   Feldhaus M,  Zhang Y,  Zuchero JY,  Couch J,  Dennis MS,  Ernst JA;
CC PI   Lazar GA;
XX
DR   WPI; 2016-31842W/37.
XX
CC PT   New multispecific antibody that binds to transferrin receptor and Beta-
CC PT   Site APP-Cleaving Enzyme 1, useful for treating and diagnosing a 
CC PT   neurological disease, e.g. Alzheimer's disease, stroke, traumatic brain 
CC PT   injury and glaucoma.
XX
CC PS   Claim 1; SEQ ID NO 151; 252pp; English.
XX
CC   The present invention relates to a novel multispecific antibody, useful 
CC   for diagnosing and treating neurological disease. The multispecific 
CC   antibody comprises a first half antibody comprising a first antigen 
CC   binding site that binds to transferrin receptor (TfR) and a second half 
CC   antibody comprising a second antigen binding site that binds to beta-
CC   secretase 1 (BACE1, beta-site amyloid precursor protein cleaving enzyme 
CC   1, membrane-associated aspartic protease 2, memapsin 2, aspartyl protease
CC   2, Asp2). The invention further relates to: (1) a nucleic acid encoding 
CC   the multispecific antibody; (2) a host cell comprising the nucleic acid 
CC   or a composition comprising the nucleic acid; (3) a method for producing 
CC   the multispecific antibody; (4) a pharmaceutical formulation comprising 
CC   the multispecific antibody and a pharmaceutical carrier; (5) a method for
CC   treating neurological disease in a subject by administering the 
CC   multispecific antibody; (6) a method for reducing amyloid plaques or 
CC   inhibiting amyloid plaque formation in a subject suffering from, or at 
CC   risk of developing, a neurological disease by administering to the 
CC   subject the multispecific antibody; (7) a method for reducing amyloid-
CC   beta (Abeta) protein in a subject by administering the multispecific 
CC   antibody; (8) a method for diagnosing neurological disease in a subject 
CC   by contacting a biological sample isolated from the subject with the 
CC   multispecific antibody; and (9) a method for determining whether a 
CC   subject is eligible for therapy with an anti-BACE1 antibody by contacting
CC   a biological sample isolated from the subject with the anti-BACE1 
CC   antibody, and detecting whether a complex is formed between the antibody 
CC   and the BACE1 polypeptide, where the presence of a complex between the 
CC   antibody and BACE1 polypeptide is indicative of a subject eligible for 
CC   therapy with an anti-BACE1 antibody. The novel multispecific antibody of 
CC   the invention can be used for diagnosing and treating a neurological 
CC   disorder, e.g., Alzheimer's disease, stroke, traumatic brain injury, 
CC   glaucoma, muscular dystrophy, cystic fibrosis, Parkinson's disease, motor
CC   neuron disease, Huntington's disease, and Tourette's syndrome. The 
CC   present sequence is an anti-BACE1 protein antibody heavy chain variable 
CC   region (VH) complementarity determining region (CDR) 1 sequence, used in 
CC   the invention for preparing anti-Tfr/BACE1 bispecific antibody, which is 
CC   useful for diagnosing and treating neurological disease.
XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 45;  DB 23;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FTFSSYAMS 9
              |||||||||
Db          1 FTFSSYAMS 9
BJG17723
ID   BJG17723 standard; peptide; 9 AA.
XX
AC   BJG17723;
XX
DT   10-JUN-2021  (first entry)
XX
DE   Anti-transferrin receptor antibody heavy chain CDR1 peptide SEQ: 2.
XX
KW   TfR protein; Transferrin receptor protein; antibody therapy; cancer;
KW   central nervous system disease; cytostatic; endocrine disease;
KW   endocrine-gen.; heavy chain variable region; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; neurological disease;
KW   neuroprotective; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2021076931-A1.
XX
CC PD   22-APR-2021.
XX
CC PF   16-OCT-2020; 2020WO-US056040.
XX
PR   18-OCT-2019; 2019US-0923420P.
XX
CC PA   (CENT-) CENTIVAX INC.
XX
CC PI   Glanville J,  Jones C,  Maurer D,  Youssef S;
XX
DR   WPI; 2021-42070W/039.
XX
CC PT   New antibody being capable of binding to transferrin receptor useful in 
CC PT   binding agent for preparing medicament or pharmaceutical composition for 
CC PT   treating e.g. cerebral palsy, epilepsy, multiple sclerosis or cancer.
XX
CC PS   Claim 10; SEQ ID NO 2; 170pp; English.
XX
CC   The present invention relates to a novel anti-transferrin receptor (TfR) 
CC   antibody or its antigen-binding fragment. The invention claims: (a) one 
CC   or more isolated nucleic acid sequences that encode the anti-TfR antibody
CC   ; (b) one or more isolated vectors comprising one or more nucleic acid 
CC   sequences; (c) a recombinant host cell comprising the isolated nucleic 
CC   acid sequence; (d) a pharmaceutical composition or a medicament 
CC   comprising the anti-TfR antibody; (e) a container comprising the antibody
CC   ; (f) a kit comprising the antibody; and (g) a method for treating a 
CC   neurological disease, a central nervous system (CNS) disease, cancer, a 
CC   metabolic disease, and a neuroendocrine disease, by administering the 
CC   anti-TfR antibody.
XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 45;  DB 33;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FTFSSYAMS 9
              |||||||||
Db          1 FTFSSYAMS 9
SEQ ID NO:4
BJG17725
ID   BJG17725 standard; peptide; 13 AA.
XX
AC   BJG17725;
XX
DT   10-JUN-2021  (first entry)
XX
DE   Anti-transferrin receptor antibody heavy chain CDR2 peptide SEQ: 4.
XX
KW   TfR protein; Transferrin receptor protein; antibody therapy; cancer;
KW   central nervous system disease; cytostatic; endocrine disease;
KW   endocrine-gen.; heavy chain variable region; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; neurological disease;
KW   neuroprotective; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2021076931-A1.
XX
CC PD   22-APR-2021.
XX
CC PF   16-OCT-2020; 2020WO-US056040.
XX
PR   18-OCT-2019; 2019US-0923420P.
XX
CC PA   (CENT-) CENTIVAX INC.
XX
CC PI   Glanville J,  Jones C,  Maurer D,  Youssef S;
XX
DR   WPI; 2021-42070W/039.
XX
CC PT   New antibody being capable of binding to transferrin receptor useful in 
CC PT   binding agent for preparing medicament or pharmaceutical composition for 
CC PT   treating e.g. cerebral palsy, epilepsy, multiple sclerosis or cancer.
XX
CC PS   Claim 10; SEQ ID NO 4; 170pp; English.
XX
CC   The present invention relates to a novel anti-transferrin receptor (TfR) 
CC   antibody or its antigen-binding fragment. The invention claims: (a) one 
CC   or more isolated nucleic acid sequences that encode the anti-TfR antibody
CC   ; (b) one or more isolated vectors comprising one or more nucleic acid 
CC   sequences; (c) a recombinant host cell comprising the isolated nucleic 
CC   acid sequence; (d) a pharmaceutical composition or a medicament 
CC   comprising the anti-TfR antibody; (e) a container comprising the antibody
CC   ; (f) a kit comprising the antibody; and (g) a method for treating a 
CC   neurological disease, a central nervous system (CNS) disease, cancer, a 
CC   metabolic disease, and a neuroendocrine disease, by administering the 
CC   anti-TfR antibody.
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 65;  DB 33;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SAISGSGGSTYYA 13
              |||||||||||||
Db          1 SAISGSGGSTYYA 13

BCL26802
ID   BCL26802 standard; protein; 98 AA.
XX
AC   BCL26802;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Human anti-PCSK9 VH domain variant VH3-23*04, SEQ ID:38.
XX
KW   PCSK9 protein; Proprotein convertase PC9; anemia; antianemic; antibody;
KW   antibody therapy; heavy chain variable region; kexin type 9;
KW   polymorphism; proprotein convertase subtilisin; snp detection;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   US2016017056-A1.
XX
CC PD   21-JAN-2016.
XX
CC PF   29-SEP-2015; 2015US-00868952.
XX
PR   15-JUL-2014; 2014US-00331730.
PR   23-MAR-2015; 2015US-00665579.
PR   05-JUN-2015; 2015US-00731727.
XX
CC PA   (CLUB/) CLUBE J R.
XX
CC PI   Clube JR;
XX
DR   WPI; 2016-05245K/13.
DR   N-PSDB; BCL26803.
XX
CC PT   Treating or reducing the risk of anemia in a human by administering an 
CC PT   anti-target-of-interest (TOI) trap, antibody or antibody fragment to the 
CC PT   human.
XX
CC PS   Example 2; SEQ ID NO 38; 324pp; English.
XX
CC   The present invention relates to a method for treating or reducing the 
CC   risk of anemia in a human. The method involves administering an anti-
CC   target-of-interest (TOI) trap, antibody or antibody fragment to the 
CC   human, where the TOI is selected from: a bone morphogenetic protein 6 
CC   (BMP6), a human hemochromatosis protein (HFE), a ferroportin, a 
CC   hemojuvelin, a hepcidin, a matriptase-2 (TMPRSS6), a cubilin (CUBN) or a 
CC   transferrin and the trap, antibody or antibody fragment that specifically
CC   binds to BMP6 (rs111588693), HFE (rs1799945 or rs1800562), ferroportin 
CC   (rs11568350), hemojuvelin (rs7540883), hepcidin (rs146776859), TMPRSS6 
CC   (rs855791, rs2543519 or rs2235324), CUBN (rs10904850 or rs1801224) or 
CC   transferrin (rs3811647) protein encoded by a nucleotide sequence 
CC   comprising a SNP (single nucleotide polymorphism). The trap, antibody or 
CC   antibody fragment comprises an IGHG1*01 human gamma-1 heavy chain 
CC   constant region. The method of the invention is useful for treating or 
CC   reducing the risk of anemia in a human, where the anemia is associated 
CC   with a disease or condition selected from the group consisting of: anemia
CC   of chronic inflammation (ACI); anemia of chronic disease (ACD); and 
CC   anemia associated with cancer, a kidney condition or graft versus host 
CC   disease (GvHD). The present sequence represents a human anti-PCSK9 VH 
CC   domain variant VH3-23*04 (AJ879486 (VH3-23)) which is used in the method 
CC   of treating or reducing the risk of anemia.
XX
SQ   Sequence 98 AA;

  Query Match             100.0%;  Score 65;  DB 23;  Length 98;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SAISGSGGSTYYA 13
              |||||||||||||
Db         49 SAISGSGGSTYYA 61
BCL26880
ID   BCL26880 standard; protein; 98 AA.
XX
AC   BCL26880;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Human VH IGHV3-23*01 F (V3-23/VH26/DP-47/V-B19.7/VH26-5.0), SEQ ID:118.
XX
KW   Immunoglobulin gamma 1; anemia; antianemic; antibody therapy;
KW   heavy chain variable region; polymorphism; snp detection; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   US2016017056-A1.
XX
CC PD   21-JAN-2016.
XX
CC PF   29-SEP-2015; 2015US-00868952.
XX
PR   15-JUL-2014; 2014US-00331730.
PR   23-MAR-2015; 2015US-00665579.
PR   05-JUN-2015; 2015US-00731727.
XX
CC PA   (CLUB/) CLUBE J R.
XX
CC PI   Clube JR;
XX
DR   WPI; 2016-05245K/13.
DR   N-PSDB; BCL26879, BCL26881.
XX
CC PT   Treating or reducing the risk of anemia in a human by administering an 
CC PT   anti-target-of-interest (TOI) trap, antibody or antibody fragment to the 
CC PT   human.
XX
CC PS   Disclosure; SEQ ID NO 118; 324pp; English.
XX
CC   The present invention relates to a method for treating or reducing the 
CC   risk of anemia in a human. The method involves administering an anti-
CC   target-of-interest (TOI) trap, antibody or antibody fragment to the 
CC   human, where the TOI is selected from: a bone morphogenetic protein 6 
CC   (BMP6), a human hemochromatosis protein (HFE), a ferroportin, a 
CC   hemojuvelin, a hepcidin, a matriptase-2 (TMPRSS6), a cubilin (CUBN) or a 
CC   transferrin and the trap, antibody or antibody fragment that specifically
CC   binds to BMP6 (rs111588693), HFE (rs1799945 or rs1800562), ferroportin 
CC   (rs11568350), hemojuvelin (rs7540883), hepcidin (rs146776859), TMPRSS6 
CC   (rs855791, rs2543519 or rs2235324), CUBN (rs10904850 or rs1801224) or 
CC   transferrin (rs3811647) protein encoded by a nucleotide sequence 
CC   comprising a SNP (single nucleotide polymorphism). The trap, antibody or 
CC   antibody fragment comprises an IGHG1*01 human gamma-1 heavy chain 
CC   constant region. The method of the invention is useful for treating or 
CC   reducing the risk of anemia in a human, where the anemia is associated 
CC   with a disease or condition selected from the group consisting of: anemia
CC   of chronic inflammation (ACI); anemia of chronic disease (ACD); and 
CC   anemia associated with cancer, a kidney condition or graft versus host 
CC   disease (GvHD). The present sequence represents a human heavy chain 
CC   variable region IGHV3-23*01 F (M99660 (V3-23)/AB019439/M83136 
CC   (VH26)/Z12347 (DP-47)/M57940 (V-B19.7)/U29482 (VH26-5.0)) which is used 
CC   in the method of treating or reducing the risk of anemia.
XX
SQ   Sequence 98 AA;

  Query Match             100.0%;  Score 65;  DB 23;  Length 98;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SAISGSGGSTYYA 13
              |||||||||||||
Db         49 SAISGSGGSTYYA 61
BCR44964
ID   BCR44964 standard; protein; 98 AA.
XX
AC   BCR44964;
XX
DT   28-JUL-2016  (first entry)
XX
DE   Human anti-PCSK9 antibody VH3-23*04 VH SNP variant polypeptide, SEQ: 38.
XX
KW   FH3 protein; HCHOLA3 protein; NARC1 protein; PCSK9 protein;
KW   Proprotein convertase PC9; SAP; anemia; antianemic; antibody;
KW   antibody therapy; cancer; chronic inflammation; cytostatic;
KW   graft versus host disease; heavy chain variable region;
KW   immunosuppressive; nephrotropic; neural apoptosis regulated convertase 1;
KW   renal disease; single amino acid polymorphism; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          1..25
FT                   /note= "Framework 1 (FW1) BCR44966"
FT   Misc-difference 5
FT                   /note= "Wild-type Leu is substituted by Val as a result 
FT                   of single nucleotide polymorphism"
XX
CC PN   US2016158357-A1.
XX
CC PD   09-JUN-2016.
XX
CC PF   11-FEB-2016; 2016US-00041493.
XX
PR   15-JUL-2014; 2014US-00331730.
PR   23-MAR-2015; 2015US-00665579.
PR   05-JUN-2015; 2015US-00731727.
PR   29-SEP-2015; 2015US-00868952.
PR   22-DEC-2015; 2015US-00978183.
XX
CC PA   (KYMA-) KYMAB LTD.
XX
CC PI   Clube JR;
XX
DR   WPI; 2016-34422R/42.
DR   N-PSDB; BCR44965.
DR   GENBANK; AJ879486.
XX
CC PT   Treating or reducing risk of anemia in human, involves administering anti
CC PT   -target-of-interest trap e.g. bone morphogenetic protein, human 
CC PT   hemochromatosis protein, ferroportin, hemojuvelin, and hepcidin, and 
CC PT   antibody to human.
XX
CC PS   Example 1; SEQ ID NO 38; 307pp; English.
XX
CC   The invention relates to a novel method for treating anemia in a human by
CC   administering an antibody that specifically binds to a target of interest
CC   (TOI). The TOI is a bone morphogenetic protein 6 (BMP6), a 
CC   hemochromatosis protein (HFE), a ferroportin, a haemojuvelin, a hepcidin,
CC   a Matriptase-2 (TMPRSS6), a cubilin (CUBN), and a transferrin. The 
CC   antibody used in treating anemia, comprises a human kappa chain constant 
CC   region. The anemia herein is anaemia of chronic inflammation (ACI), 
CC   anaemia of chronic disease (ACD), and anaemia associated with cancer, a 
CC   kidney condition or graft versus host disease (GvHD). The present 
CC   sequence represents a human anti-proprotein convertase subtilisin/kexin 
CC   type 9 (PCSK9) antibody VH3-23*04 variable heavy (VH) chain variant (SNP 
CC   rs56069819) amino acid sequence, which is useful for treating anemia. The
CC   PCSK9 has also been referred to as FH3, HCHOLA3 and neural apoptosis 
CC   regulated convertase 1 (NARC1).
XX
SQ   Sequence 98 AA;

  Query Match             100.0%;  Score 65;  DB 23;  Length 98;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SAISGSGGSTYYA 13
              |||||||||||||
Db         49 SAISGSGGSTYYA 61

SEQ ID NO:6
BJG17727
ID   BJG17727 standard; peptide; 16 AA.
XX
AC   BJG17727;
XX
DT   10-JUN-2021  (first entry)
XX
DE   Anti-transferrin receptor antibody heavy chain CDR3 peptide SEQ: 6.
XX
KW   TfR protein; Transferrin receptor protein; antibody therapy; cancer;
KW   central nervous system disease; cytostatic; endocrine disease;
KW   endocrine-gen.; heavy chain variable region; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; neurological disease;
KW   neuroprotective; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2021076931-A1.
XX
CC PD   22-APR-2021.
XX
CC PF   16-OCT-2020; 2020WO-US056040.
XX
PR   18-OCT-2019; 2019US-0923420P.
XX
CC PA   (CENT-) CENTIVAX INC.
XX
CC PI   Glanville J,  Jones C,  Maurer D,  Youssef S;
XX
DR   WPI; 2021-42070W/039.
XX
CC PT   New antibody being capable of binding to transferrin receptor useful in 
CC PT   binding agent for preparing medicament or pharmaceutical composition for 
CC PT   treating e.g. cerebral palsy, epilepsy, multiple sclerosis or cancer.
XX
CC PS   Claim 12; SEQ ID NO 6; 170pp; English.
XX
CC   The present invention relates to a novel anti-transferrin receptor (TfR) 
CC   antibody or its antigen-binding fragment. The invention claims: (a) one 
CC   or more isolated nucleic acid sequences that encode the anti-TfR antibody
CC   ; (b) one or more isolated vectors comprising one or more nucleic acid 
CC   sequences; (c) a recombinant host cell comprising the isolated nucleic 
CC   acid sequence; (d) a pharmaceutical composition or a medicament 
CC   comprising the anti-TfR antibody; (e) a container comprising the antibody
CC   ; (f) a kit comprising the antibody; and (g) a method for treating a 
CC   neurological disease, a central nervous system (CNS) disease, cancer, a 
CC   metabolic disease, and a neuroendocrine disease, by administering the 
CC   anti-TfR antibody.
XX
SQ   Sequence 16 AA;

  Query Match             100.0%;  Score 102;  DB 33;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAKGGRDGYKGYFDYW 16
              ||||||||||||||||
Db          1 CAKGGRDGYKGYFDYW 16

BJG17799
ID   BJG17799 standard; protein; 121 AA.
XX
AC   BJG17799;
XX
DT   10-JUN-2021  (first entry)
XX
DE   Anti-transferrin receptor antibody variable heavy chain SEQ: 87.
XX
KW   TfR protein; Transferrin receptor protein; antibody therapy; cancer;
KW   central nervous system disease; cytostatic; endocrine disease;
KW   endocrine-gen.; heavy chain variable region; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; neurological disease;
KW   neuroprotective; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2021076931-A1.
XX
CC PD   22-APR-2021.
XX
CC PF   16-OCT-2020; 2020WO-US056040.
XX
PR   18-OCT-2019; 2019US-0923420P.
XX
CC PA   (CENT-) CENTIVAX INC.
XX
CC PI   Glanville J,  Jones C,  Maurer D,  Youssef S;
XX
DR   WPI; 2021-42070W/039.
XX
CC PT   New antibody being capable of binding to transferrin receptor useful in 
CC PT   binding agent for preparing medicament or pharmaceutical composition for 
CC PT   treating e.g. cerebral palsy, epilepsy, multiple sclerosis or cancer.
XX
CC PS   Disclosure; SEQ ID NO 87; 170pp; English.
XX
CC   The present invention relates to a novel anti-transferrin receptor (TfR) 
CC   antibody or its antigen-binding fragment. The invention claims: (a) one 
CC   or more isolated nucleic acid sequences that encode the anti-TfR antibody
CC   ; (b) one or more isolated vectors comprising one or more nucleic acid 
CC   sequences; (c) a recombinant host cell comprising the isolated nucleic 
CC   acid sequence; (d) a pharmaceutical composition or a medicament 
CC   comprising the anti-TfR antibody; (e) a container comprising the antibody
CC   ; (f) a kit comprising the antibody; and (g) a method for treating a 
CC   neurological disease, a central nervous system (CNS) disease, cancer, a 
CC   metabolic disease, and a neuroendocrine disease, by administering the 
CC   anti-TfR antibody.
XX
SQ   Sequence 121 AA;

  Query Match             100.0%;  Score 102;  DB 33;  Length 121;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAKGGRDGYKGYFDYW 16
              ||||||||||||||||
Db         96 CAKGGRDGYKGYFDYW 111



13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
May 15, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649